


THERMON GROUP HOLDINGS, INC.
AMENDED AND RESTATED 2011 LONG-TERM INCENTIVE PLAN


PERFORMANCE UNIT AWARD AGREEMENT


Effective as of <<GRANT DATE>>, Thermon Group Holdings, Inc., a Delaware
corporation (the “Company”) hereby grants a performance unit award with a grant
date fair value of $$<<GRANT DATE FAIR VALUE>> (the “Award”) to <<FIRST NAME>>
<<LAST NAME>> (the “Holder”), with the value set forth in this sentence being
the “Target Award.” The number of performance units subject to the Target Award
shall be determined by dividing the Target Award by the fair market value per
performance unit as reported to the Company by a third party valuation firm
after completing a Monte Carlo valuation simulation. Performance units are
notional units of measurement denominated in shares of the Company’s Common
Stock, par value $0.001 per share (“Stock”) (i.e., one performance unit is
equivalent in value to one share of Stock). The actual number of shares of Stock
which may be earned in settlement of this performance unit award is dependent
upon the satisfaction of the conditions set forth herein.


The Award is granted in accordance with and subject to the restrictions, terms
and conditions set forth in the Amended and Restated Thermon Group Holdings,
Inc. 2011 Long-Term Incentive Plan (the “Plan”) and this agreement (the
“Agreement”).


For purposes of this Agreement, “Company Group” shall mean the Company and any
Subsidiary thereof, collectively and individually. Capitalized terms not defined
herein shall have the meanings specified in the Plan.


1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company or
electronically accepting this Agreement within the Company’s stock plan
administration system according to the procedures then in effect.


2.    Rights as a Stockholder. The Holder shall not be entitled to any
privileges of ownership with respect to the shares of Stock subject to the Award
unless and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Stock (a “Dividend Date”), then the number of shares subject
to the Award shall increase by (a) the product of the total number of shares
subject to the Award immediately prior to such Dividend Date multiplied by the
dollar amount of the cash dividend paid per share of Stock by the Company on
such Dividend Date, divided by (b) the Fair Market Value of a share of Stock on
such Dividend Date. Any such additional shares shall be subject to the same
vesting conditions and payment terms set forth herein as the shares to which
they relate.


3.    Restriction Period and Vesting.


3.1.    Performance-Based Vesting Condition. The Award shall vest pursuant to
the terms of this Agreement (including Section 3.2 below) and the Plan and based
on the achievement of the performance goal (the “Performance Goal”) during the
<<TIME PERIOD>> performance period (the “Performance Period”), each as described
below, provided that that the Holder remains in continuous employment with the
Company Group through the Restriction Period (as defined below).


The Performance Period shall be the period beginning on <<DATE>> and ending on
<<DATE>>. The Performance Goal shall be the Company’s total shareholder return
(“TSR”) compared

1



--------------------------------------------------------------------------------




to the TSR of the companies included in the Standard & Poors Small Cap 600
Industrials Sector Index (the “Index”).


For the purposes of this Award, the Index shall include all of the companies
which are listed on the Index on the Grant Date and which remain listed on the
Index on last day of the Performance Period. Companies added or removed as a
result of a subsequent reconstitution of the Index will not be included. If the
Index is discontinued, it shall be deemed to consist of the companies that are
listed on the Index on the Grant Date and that remain listed on the Index
immediately prior to the date of discontinuance, provided that the TSR shall
continue to be measured through the full Performance Period. Notwithstanding the
foregoing, in the event of a bankruptcy of a company included in the Index, such
company shall remain in the Index with a TSR of negative 100%.


The Company’s TSR shall be determined by comparing the twenty (20) consecutive
trading day average Closing Price (as defined below) prior to the first day of
the Performance Period versus the twenty (20) consecutive trading day average
Closing Price ending on the last day of the Performance Period. The TSR of each
company included in the Index shall be calculated in the same manner and ranked
from highest to lowest (the “Ranked Index”). For purposes of this Award, the
closing price (the “Closing Price”) shall be the dividend adjusted day close
price as reported by S&P Capital IQ (or any other reporting service that the
Compensation Committee may designate from time to time). Further, for purposes
of this Award, the dividend adjusted day close price reported by S&P Capital IQ
is the relevant security’s market closing price, as adjusted for stock splits,
cash dividends, rights offerings and spin-offs.


The Company’s TSR for the Performance Period shall then be compared to the
Ranked Index and the Award shall be earned based on the achievement of the
Performance Goal at the following levels:


Performance Level
TSR Performance
Payout (c)
Target Level
<<PERCENTILE>> (a)
<<PERCENTAGE>> of Target Award
Maximum Level
<<PERCENTILE>> (b)
<<PERCENTAGE>> of Target Award



(a)    If the Company’s TSR equals the <<PERCENTILE>> of the Ranked Index, the
Award shall be deemed satisfied at the Target Level.


(b)    If the Company’s TSR equals or exceeds the <<PERCENTILE>> of the Ranked
Index, the Award shall be deemed satisfied at the Maximum Level.


(c)    The payout shall be interpolated on a straight-line basis if the
Company’s TSR falls between the Target and Maximum performance levels. The TSR
percentile and the payout percentage shall each be rounded to two decimal
places. If the calculated payout would result in a fractional security, the
shares of Stock being subject to the Award shall be rounded down to the nearest
whole share. A sample payout scale is included hereto as Exhibit A.
The Holder shall earn zero shares of Stock for TSR performance below the
specified Target Level. Notwithstanding anything herein to the contrary, if the
Company’s TSR for the Performance Period is negative, the calculated payout
shall not exceed the Target Level (<<PERCENTAGE>> of the Target Award).


Attainment of the Performance Goal shall be determined and certified by the
Committee in writing within 60 days following the last day of the Performance
Period.



2



--------------------------------------------------------------------------------




3.2.    Service-Based Vesting Condition. Except as otherwise provided in this
Section 3 and only to the extent the Performance Goal is achieved as of <<DATE>>
in accordance with Section 3.1, <<PERCENTAGE>> of the Award shall vest only if
the Holder remains continuously employed by the Company Group through <<DATE>>
and <<PERCENTAGE>> of the Award shall vest only if the Holder remains
continuously employed by the Company Group through <<DATE>>, (collectively, the
“Service Vesting Dates”). For the avoidance of doubt, in no event will the Award
be earned or shares of Stock delivered to Holder in settlement of the Award
prior to the conclusion of the full <<TIME PERIOD>> Performance Period, except
as may be provided in the Plan or in Sections 3.3 and 3.4 herein. The period of
time prior to the Service Vesting Dates shall be referred to herein as the
“Restriction Period.”


3.3.    Change in Control. Upon a Change in Control, the Award shall be subject
to Section 5.8 of the Plan.


3.4.    Termination of Employment


(a)    Termination of Employment by the Company Group Other than for Cause or
due to death or Disability. If the Holder’s employment is terminated during the
Performance Period by reason of (i) the Company Group’s termination of the
Holder’s employment other than for Cause or (ii) the Holder’s death or
Disability, and the Holder is a party to an employment or other similar
agreement that sets forth the treatment of a performance vesting award upon such
a termination of employment, then the treatment of this Award will be as set
forth in such employment or other similar agreement.


If the Holder’s employment is terminated during the Performance Period by reason
of (i) the Company Group’s termination of the Holder’s employment other than for
Cause or (ii) the Holder’s death or Disability and the Holder is not a party to
an employment or other similar agreement or is a party to an employment or other
similar agreement that does not set forth the treatment of a performance vesting
award upon such a termination, then the treatment of this Award will be as
follows: the number of shares of Stock subject to this Award shall be earned in
accordance with Section 3.1, based on the achievement of the Performance Goal at
the end of the Performance Period, and shall be settled in accordance with
Section 4; provided, however, the number of shares of Stock subject to the Award
that are earned and delivered to the Holder shall be prorated based on the
number of whole months that the Holder was employed by the Company Group during
the Performance Period.


(b)    Termination of Employment by the Company Group for Cause or by the
Holder. If the Holder’s employment with the Company Group terminates prior to
the end of the Restriction Period by reason of (i) the Company Group’s
termination of the Holder’s employment for Cause or (ii) the Holder’s
resignation from employment for any reason, then the portion of the Award that
was not vested immediately prior to such termination of employment shall be
immediately forfeited by the Holder and cancelled by the Company Group.


(c)    Disability. For purpose of this Award, “Disability” shall mean the
Holder’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.


(d)    Cause. For purposes of this Award, “Cause” shall have the meaning set
forth in the employment agreement, if any, between the Holder and the Company
Group, provided that if Holder is not a party to an employment agreement that
contains such definition, then “Cause” shall mean any of the following, as
reasonably determined, in good faith, by the Board of Directors of the Company
(the “Board”): (i) the prosecution via information or indictment, or, if Holder
has waived any requirement of prosecution by indictment, the charge, of Holder
for a felony; (ii) the theft, conversion, embezzlement or

3



--------------------------------------------------------------------------------




misappropriation by Holder of funds or other assets of the Company Group or any
other act of fraud or dishonesty with respect to the Company Group (including
acceptance of any bribes or kickbacks or other acts of self-dealing); (iii) the
intentional, grossly negligent or unlawful misconduct by Holder, but only to the
extent that such actions or inactions (a) actually cause material and
significant harm to the Company Group; and (b) were engaged in by the Holder
with knowledge that they would cause material and significant harm to the
Company Group; (iv) the violation by Holder of any law regarding employment
discrimination or sexual harassment; (v) the failure by Holder to comply with
any material policy generally applicable to Company Group employees, which
failure is not cured in all material respects within 30 days after notice to
Holder; (vi) the repeated failure by Holder to follow the reasonable directives
of any supervisor or the Board, which failure is not cured in all material
respects within 30 days after notice to Holder; (vii) the unauthorized
dissemination by Holder of confidential information in violation of any
agreement between the Company Group and Holder; (viii) any material
misrepresentation or materially misleading omission in any resume or other
information regarding Holder (including Holder’s work experience, academic
credentials, professional affiliations or absence of criminal record) provided
by or on behalf of Holder when applying for employment with the Company Group;
(ix) the Company Group’s discovery that, prior to Holder’s employment with the
Company Group, Holder engaged in conduct of the type described in clauses (i)
through (iv) above (it being understood that, in the case of clause (iii) above,
such harm having impacted Holder’s prior employer or the Company Group); or (x)
any other material breach by Holder of this Agreement that is not cured within
30 days after notice to Holder.


4.    Delivery of Certificates. Subject to Section 7 and except as otherwise
provided for in Section 3, as soon as practicable after the end of the
applicable Performance Period, the Company shall deliver or cause to be
delivered one or more certificates issued in the Holder’s name (or such other
name as is acceptable to the Company and designated in writing by the Holder)
representing the number of vested shares; provided, however, any vested shares
of Stock shall be settled no later than 60 days following the completion of the
applicable Performance Period. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in Section 7. Prior to the issuance to the Holder of the
shares of Stock subject to the Award, the Holder shall have no direct or secured
claim in any specific assets of the Company or in such shares of Stock, and will
have the status of a general unsecured creditor of the Company.


5.    Transfer Restrictions and Investment Representation.


5.1.    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution or pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company. Except to the extent permitted by the foregoing sentence, the Award may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award, the Award and all rights hereunder shall immediately become null and
void.


5.2.    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Stock acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such acquisition has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Stock hereunder or (y) is true and correct as of the date of any sale of any
such share, as applicable. As a further

4



--------------------------------------------------------------------------------




condition precedent to the delivery to the Holder of any shares of Stock subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board shall in its sole discretion deem necessary or advisable.


6.    Restrictive Covenants.


6.1.    Confidential Information. The Company Group’s employment of Holder has
resulted and will result in Holder’s exposure and access to confidential and
proprietary information, including the Company Group’s formulas, processes,
administration and accounting systems, computer software, customer lists, vendor
lists, due diligence files, financial information, technology, business
strategies, business track record, and personal information about the Company
Group’s owners, directors, officers, and employees which Holder did not have
access to prior to his or her employment with the Company Group and which
information is of great value to the Company Group, their owners, directors,
officers, and employees. Holder shall not, other than on the Company Group’s
behalf, at any time during Holder’s employment with the Company Group and
thereafter, make available, divulge, disclose, or communicate in any manner
whatsoever to anyone including, but not limited to, any person, firm,
corporation, investor, member of the media, or entity, any such confidential or
proprietary information, or use any such confidential or proprietary information
for any purpose other than on the Company Group’s behalf, unless authorized to
do so in writing by the Chairman of the Board, required by law or court order,
or such information has become publicly available other than by reason of a
breach by Holder of this Section 6.1 or of another individual’s or entity’s
violation of an obligation not to disclose such information, which obligation is
known to Holder. Should Holder be required by law or court order to disclose
such confidential or proprietary information, Holder shall give the Chairman of
the Board reasonable notice so as to allow the Company Group sufficient
opportunity to challenge such application of the law or court order, or to
otherwise attempt to limit the scope of such disclosure. This Agreement applies
to all confidential and proprietary information of the Company Group, regardless
of when such information is or was disclosed to Holder.


6.2.    Non-Competition; Non-Solicitation. During Holder’s employment with the
Company Group and for a period of two (2) years thereafter Holder shall not,
directly or indirectly, other than on the Company Group’s behalf:


(a)    Engage in any capacity in the Business in the continental United States
or in any other geographic area where the Company Group manufactures, markets,
distributes or sells its products or renders services within the twenty-four
(24) month period ending on the last day on which Holder is in the employment of
the Company Group or otherwise actively involved in the operation or management
of the Business (the “Termination Date”), including as an owner, employee,
partner, investor, or independent contractor, provided that nothing in this
Section 6.2(a) shall prevent Holder from owning less than five percent (5%) of
any class of publicly traded securities of any such business so long as such
investment is passive and Holder has no other involvement with the issuer of
such securities


(b)    Induce or assist in the inducement of any employee or independent
contractor, including sales representatives or agents, to terminate or otherwise
limit their relationship with the Company Group; or


(c)    Solicit any customer or potential customer of the Company Group with
respect to the Business. For purposes of this Section 6.2(c), a customer means
any individual or entity to which the Company Group sold products or services
within the twenty-four (24) month period immediately preceding the Termination
Date. For purposes of this Section 6.2(c), potential customer means any
individual or entity to which the Company Group solicited in writing within the
twelve (12) month period that immediately preceded the Termination Date.

5



--------------------------------------------------------------------------------






6.3.    Non-Disparagement. At no time shall Holder, directly or indirectly, make
(or cause to be made) to any person any disparaging, derogatory or other
negative or false statement about or with respect to the Company Group
(including its products, services, policies, practices, operations, employees,
sales representatives, agents, officers, members, managers, partners or
directors).


6.4.    Patents, Copyrights, Trademarks and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration, and accounting systems, processes, and
computer software relating to the Company Group’s business (whether or not
patentable), discovered, developed, or learned by Holder during his or her
employment with the Company Group are the sole and absolute property of the
Company Group and are “works made for hire” as that term is defined in the
copyright laws of the United States. The Company Group is the sole and absolute
owner of all patents, copyrights, trademarks, and other property rights to those
items and Holder will fully assist the Company Group, at the Company Group’s
cost and expense, to obtain the patents, copyrights, trademarks, or other
property rights to all such inventions, improvements, discoveries, formulas,
technology, business strategies, management, administration, and accounting
systems, processes, or computer software. Holder has been notified by the
Company Group and understands that the foregoing provisions of this Section 6.4
do not apply to an invention for which no equipment, supplies, facilities,
confidential, proprietary, or trade secret information of the Company Group was
used and which was developed entirely on Holder’s own time, unless the
invention: (a) relates directly to the business of the Company Group; (b)
relates directly to the Company Group’s actual or demonstrably anticipated
research and development, or (c) results from any work performed by Holder for
the Company Group.


6.5.    Scope of Covenants. Holder hereby acknowledges and agrees that the
covenants and the territorial, time, activity and other limitations set forth in
this Section 6 (or the lack thereof, as the case may be) are commercially
reasonable and are properly required to protect the Company Group and its
members’ respective businesses. If any such territorial, time or activity
limitation (or the lack thereof) is determined to be unreasonable or otherwise
unenforceable by a court or other tribunal or competent jurisdiction, the
parties agree to the reduction of such territorial, time or activity limitations
(including the imposition of such a limitation if it is missing) to such an
area, period, scope of activity or other limitation as said court or other
tribunal shall deem reasonable and enforceable under the circumstances. Also, if
any member of the Company Group seeks partial enforcement of this Section 6 as
to only a territory, time, scope of activity or other limitation that is
reasonable, then such member of the Company Group shall be entitled to such
reasonable partial enforcement. If such reduction or (if any member of the
Company Group seeks partial enforcement) such partial enforcement is not
possible, or if a court or other tribunal of competent jurisdiction declines for
any or no reason to grant such reduction or partial enforcement, as applicable,
then the unenforceable provision or portion thereof shall be severed as provided
in Section 7.11, without affecting the remaining provisions of this Agreement.


6.6.    Tolling. The period of time in which Holder is required to act, or
refrain from acting, pursuant to this Section 6 shall be tolled (shall not run)
for so long as Holder is in breach of any of Holder’s obligations hereunder.


6.7.    Business. For purposes of this Section 6, “Business” shall mean the
business activities conducted by or planned to be undertaken by the Company
Group while Holder is a holder of any Common Stock acquired pursuant to this
Award or while Holder is employed by the Company Group, including any business
involving the design, engineering, manufacture or sale of heat tracing systems
(for example, products involving the application of external heat to pipes,
vessels, instruments or other equipment for the purposes of freeze protection,
process temperature maintenance, environmental monitoring or surface snow and
ice melting, heat tracing equipment, heat tracing tubing bundles, and heat
tracing control systems), heat tracing system consultation, heat tracing system
installation, heat tracing

6



--------------------------------------------------------------------------------




system maintenance and any other products sold or services provided by the
Company Group and the provision of related services.


7.    Additional Terms and Conditions of Award.


7.1.    Withholding Taxes. (a) As a condition precedent to the delivery of the
Stock upon the vesting of the Award, the Holder shall, upon request by the
Company, pay to the Company such amount as the Company may be required, under
all applicable federal, state, local or other laws or regulations, to withhold
and pay over as income or other withholding taxes (the “Required Tax Payments”)
with respect to the Award. If the Holder shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Holder.


(b)    The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (i) a cash payment to the
Company, (ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (iii) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered to the Holder having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments or (iv)
any combination of (i), (ii) and (iii). Shares of Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Stock which would be required
to satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Holder. No certificate representing a share of
Stock shall be delivered until the Required Tax Payments have been satisfied in
full.


7.2.    Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
equitably adjusted by the Board. If any adjustment would result in a fractional
security being subject to the Award, the Company shall pay the Holder in
connection with the first vesting, in whole or in part, occurring after such
adjustment, an amount in cash determined by multiplying such fraction (rounded
to the nearest hundredth) by the Fair Market Value of such security on the
vesting date as determined by the Board. The decision of the Board regarding any
such adjustment and the Fair Market Value of any fractional security shall be
final, binding and conclusive.


7.3.    Recoupment; Compensation Subject to Recovery. The Holder acknowledges
that he or she has read the Company’s Policy on Recoupment of Incentive
Compensation (the “Clawback Policy”).  In consideration of the grant of the
Award, the Holder agrees to abide by the Company’s Clawback Policy and any
determinations of the Board or the Compensation Committee pursuant to the
Clawback Policy or any similar clawback or recoupment policy which the Company
may adopt from time to time to the extent the Board determines in good faith
that the adoption and maintenance of such policy is necessary to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or is otherwise required by applicable law.  The
Holder acknowledges and agrees that the Award received by the Holder pursuant to
this Agreement shall be subject to forfeiture, recovery by the Company or other
action pursuant to the Clawback Policy or any such other clawback or recoupment
policy.  This Section 7.3 shall survive the termination of the Holder’s
employment for any reason.  The foregoing remedy is in addition to and separate
from any other relief available to the Company due to the Holder’s misconduct or
fraud.  Any determination by the Board or the Compensation Committee with
respect to the foregoing shall be final, conclusive and binding upon the Holder
and all persons claiming through the Holder.

7



--------------------------------------------------------------------------------






7.4.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Stock subject to the Award shall not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.


7.5.    Section 409A. This Agreement is intended to be exempt from Section 409A
of the Code (“Section 409A”) as a “short-term deferral” within the meaning of
Treasury Regulations promulgated under Section 409A, or in the alternative to
comply with Section 409A. This Agreement shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Holder on account of non-compliance with Section 409A.


7.6.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued employment by the Company, Group or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.


7.7.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Holder or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.


7.8.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.


7.9.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Thermon Group Holdings,
Inc., Attn: Chief Financial Officer, 100 Thermon Drive, San Marcos, Texas 78666,
and if to the Holder, to the last known mailing address of the Holder contained
in the records of the Company. All notices, requests or other communications
provided for in this Agreement shall be made in writing either (a) by personal
delivery, (b) by facsimile or electronic mail with confirmation of receipt, (c)
by mailing in the United States mails or (d) by express courier service. The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.


7.10.    Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.



8



--------------------------------------------------------------------------------




7.11.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including Section 5.8 relating to a Change in Control,
and shall be interpreted in accordance therewith. The Holder hereby acknowledges
receipt of a copy of the Plan.


7.12.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.


7.13.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.


7.14.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.


7.15.    Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.






THERMON GROUP HOLDINGS, INC.




By: /s/ <<OFFICER>>__________________
Name: <<OFFICER>>
Title: <<OFFICER TITLE>>






Accepted this ____ day of ______, ______




________________________________________
Holder: <<FIRST NAME>> <<LAST NAME>>



9



--------------------------------------------------------------------------------




EXHIBIT A




SAMPLE PAYOUT SCALE






Percentile
Payout
<<Percentile>>
<<Percentage>>
<<Percentile>>
<<Percentage>>
<<Percentile>>
<<Percentage>>
<<Percentile>>
<<Percentage>>




10

